Case 2:18-cv-00493-JRG-RSP Document 256 Filed 05/06/20 Page 1 of 1 PageID #: 11851



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

                                                      §
                                                      §
   UNILOC 2017 LLC,                                   §
                                                      §
                    Plaintiff,                        §
                                                      §
   v.                                                 §   Case No. 2:18-cv-00493-JRG-RSP
                                                      §
   GOOGLE LLC,                                        §
                                                      §
                    Defendant.                        §

                                                 ORDER

          Before the Court is the Report & Recommendation (“R&R”) of Magistrate Judge Payne,

   Dkt. No. 232, which recommends that Defendant Google LLC’s (“Google”) Motion for Summary

   Judgment Regarding Indefiniteness in View of the Claim Construction Order (“Motion”), Dkt. No.
     .
   195, be granted. Neither party filed an objection within the statutory time period. See Fed. R. Civ.

   P. 72(b)(2).

          Because no objections have been filed and based on the Court's de novo review of the

   R&R, the R&R is ADOPTED. It is therefore ORDERED that claim 4 of U.S. Patent No.

   6,836,654 is found invalid as indefinite, and Plaintiff's claims of infringement based on claim 4

   are dismissed.

        So ORDERED and SIGNED this 6th day of May, 2020.




                                                            ____________________________________
                                                            RODNEY GILSTRAP
                                                            UNITED STATES DISTRICT JUDGE
